United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4118
                                    ___________

Stephen C. Curtiss,                   *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Charles Higgins; Craig Malmberg;      * Southern District of Iowa.
D. Ensminger; Frank Roffe,            *
                                      *      [UNPUBLISHED]
            Appellees.                *
                                 ___________

                              Submitted: April 30, 2007
                                 Filed: May 4, 2007
                                  ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Steven Curtiss (Curtiss), an Iowa prisoner, appeals the district court’s1 Federal
Rule of Civil Procedure 12(b)(6) dismissal of his civil complaint. Having conducted
de novo review of the dismissal, and having accepted the facts in the complaint as true
and construing them in Curtiss’s favor, see Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998), we find the district court’s analysis to be



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
thorough and well-reasoned, and we reject Curtiss’s arguments for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.2
                      ______________________________




      2
        We do not consider the proposed amended complaints Curtiss has filed on
appeal. See Winthrop Res. Corp. v. Eaton Hydraulics, Inc., 361 F.3d 465, 473 (8th
Cir. 2004) (noting the well-settled rule that documents presented for the first time on
appeal are generally not considered part of the record for review by the appellate
court); cf. Dorn v. State Bank of Stella, 767 F.2d 442, 443 (8th Cir. 1985) (per curiam)
(stating the dismissal of an action ordinarily terminates the right to amend the
complaint).
                                          -2-